963 F.2d 374
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Junior Tivis JOHNSON, Defendant-Appellant.
No. 90-2346.
United States Court of Appeals, Sixth Circuit.
May 18, 1992.

Before RYAN, BOGGS and BATCHELDER, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Junior Johnson appeals from the district court order denying a motion to reduce or correct sentence and the denial of the ensuing motion for reconsideration.   Johnson's counsel has filed a motion to withdraw and has accompanied this motion with an Anders brief.   See Anders v. California, 386 U.S. 738 (1967).   Johnson, in turn, seeks the appointment of substitute counsel.


3
Upon consideration, we find no error in the proceedings on review.   A district court's denial of a Fed.R.Crim.P. 35 motion (pre-November 1, 1987 amendment) will not be disturbed absent an abuse of discretion.   United States v. Brummett, 786 F.2d 720, 723 (6th Cir.1986).   We have reviewed the record and agree that the sentence was properly imposed and that Johnson was not entitled to leniency.


4
Accordingly, the motion to withdraw is granted, the motion for substitute counsel is denied and the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.